Citation Nr: 0702942	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-32 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




REMAND

The veteran served on active duty from March 1942 to October 
1945.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2005 decision by the RO.

The veteran suffered a brain concussion during May 1943 while 
serving in Tunisia during World War II.  A diagnosis of 
spontaneous arachnoidal hemorrhage was established.  By a 
September 1950 rating decision, the veteran was service 
connected for residuals of mild subarachnoid hemorrhage with 
mild episodic vertigo.  By a June 1953 rating decision, the 
RO granted an increased rating to 30 percent for grand mal 
epilepsy, a residual of the subarachnoid hemorrhage.  By a 
May 1963 rating decision, the veteran was service connected 
for neurotic depressive reaction.  By a June 1963 rating 
decision, the veteran was granted a total disability rating 
based on individual unemployability (TDIU), effective from 
November 23, 1962.  The ratings for the veteran's service-
connected disabilities have varied over time.  Currently the 
veteran is service connected for chronic depressive reaction 
with a 50 percent disability rating, and epilepsy with a 30 
percent disability rating.  He has continued to receive a 
TDIU benefit.  

The veteran's present claim for aid and attendance 
compensation was received by the RO on April 15, 2005.  He 
had been admitted to the VAMC at Danville, Illinois, on March 
15, 2005, after a fall at home that hurt his back and a 
referral from a private hospital (St. John's Hospital) for 
long-term care and rehabilitation.  A VA examination for 
housebound status or permanent need for regular aid and 
attendance was conducted on April 7, 2005.  In his report, 
the VA examiner diagnosed degenerative joint disease of the 
lumbar spine with a fracture at L1-L2, and seizure disorder.  
The examiner's opinion was that the veteran required the 
daily personal health care services of a skilled health care 
provider without which he would require hospital, nursing 
home or other institutional care.  However, it does not 
appear that he provided an opinion based solely on service-
connected disability, but instead appears to have included 
the problems the veteran experienced due to his back injury 
in the analysis regarding the need for aid and attendance.  
The VA examiner did not himself provide a detailed evaluation 
of the veteran's condition, but instead incorporated the 
report of a registered nurse dated April 11, 2005.  (It 
appears that another aid and attendance examination report 
was prepared in September 2005, which included the same 
conclusion as the April 2005 report, but the RO has not yet 
addressed this later report in its analysis of the veteran's 
claim.  A supplemental statement of the case is therefore 
required.)

By an August 2005 rating decision, the RO denied the 
veteran's claim for special monthly compensation.  The RO's 
denial was based in part on its determination that the fall 
that had caused the current lumbar spine disability was not 
related to the veteran's service-connected epilepsy.  That 
determination was based on the veteran's statement to a nurse 
on March 15, 2005, when he was admitted to the Danville VAMC, 
that he had a history of seizure disorder, but he had not had 
any seizures in the previous ten years.  He stated that, at 
the time of the fall, he did not notice any seizure like 
activity or loss of consciousness.  

The April 11, 2005, nurse's report noted that the veteran had 
had a history of multiple falls, the most recent of which had 
injured his back.  In this regard, the Board notes that the 
veteran was initially service connected for residuals of mild 
subarachnoid hemorrhage with mild episodic vertigo, and that 
epilepsy was later service connected as a residual of the 
subarachnoid hemorrhage.  

In his October 2006 VA Form 9, the veteran stated that, due 
to worsening of his balance, he was in need of a wheelchair 
100 percent of the time, resulting in the need to move to a 
wheelchair accessible environment.  He also stated that he 
needed assistance for dressing, bathing, getting in and out 
of bed, and getting on and off the toilet.  It is not clear 
from the record whether his problems with balance are the 
result of vertigo or epilepsy or some non-service-connected 
difficulty, such as the back disability, or the state of de-
conditioning noted in April 2005.  

In view of the foregoing, a remand is needed in order to 
further assess the veteran's need for special monthly 
compensation.  It is necessary to obtain VA treatment records 
both prior to, and subsequent to March 15, 2005, as well as 
the March 2005 treatment records from St. John's Hospital.  
An examination is needed in order to evaluate the current 
state of the veteran's health, his current living situation 
and his ability to care for himself, and opinions as to 
whether the veteran is in need of aid and assistance solely 
because of service-connected disability.  

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  The veteran 
should be specifically requested to 
provide a release for the treatment 
records from St. John's Hospital where he 
was initially treated after his March 
2005 fall that injured his back.  If he 
provides appropriate releases, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain all VA treatment records from the 
Danville VAMC from January 2004 to the 
present time, and associate them with the 
claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a VA physician with 
expertise in neuropsychiatric disorders.  
The claims file must be forwarded to the 
examiner for review along with a copy of 
this remand.  The examiner should be 
asked to provide a detailed report 
assessing the need for aid and attendance 
of another person and whether the veteran 
is housebound.  Only service-connected 
disabilities (residuals of subarachnoid 
hemorrhage, including epilepsy and 
vertigo, and chronic depressive reaction) 
and their effects on the veteran should 
be considered in making the 
determination.  Each disabling 
manifestation of service-connected 
disability should be identified in the 
examiner's analysis.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).

4.	Thereafter, take adjudicatory action on 
the veteran's claim for entitlement to 
special monthly compensation.  
Consideration should include the 
September 2005 examination report, as 
well as all evidence received pursuant to 
this remand.  If any benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

